Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


CONTINUATION APPLICATION
This application is a Continuation of US Application 17381438 (now US Pat# 11,362,468)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scoggin et al. US 6784783 B2.
	In reference to claim  1, Scoggin teaches a coupling device (200; fig. 7) comprising a first connector (underside of 200) with a first primary pin (left 18) and a second primary pin (right 18), a first recess (see image below) and a second recess (see image below) defined in the coupling device, wherein the first recess is configured to receive a first component (fuse located in left 202) selected from the group consisting of a fuse or a jumper, wherein the second recess is configured to receive a second component (fuse located in right 202) selected from the group consisting of a fuse or a jumper, wherein the first recess is closed when the first component is received in the first recess, wherein, when the first recess is closed, the first component forms part of a first electrical circuit with the first primary pin, and wherein the second recess is closed when the second component is received in the second recess, wherein, when the second recess is closed, the second component forms part of a second electrical circuit with the second primary pin.

    PNG
    media_image1.png
    806
    812
    media_image1.png
    Greyscale

	In reference to claim  13, Scoggin teaches the first connector is a male connector (18 mates with 304; fig. 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Scoggin et al. US 6784783 B2 in view of Goyal 9325122 B1.
	In reference to claim  2, Scoggin substantially teaches the invention as claimed.
	However Scoggin does not teach further comprising a first indicator and a second indicator, wherein the first indicator is configured to alert a user when the first electrical circuit is in an opened state, wherein the second indicator is configured to alert a user when the second electrical circuit is in an opened state.
	Goyal teaches of using an indicator configured to alert a user when the electrical circuit is in an opened state (col. 6, lines 23-25).  Using the teachings of Goyal to modify Scoggin to arrive at the results of claim 2 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Goyal in order to allow the user to easily determine the status of the electrical circuit of the coupling device.
In reference to claim 3, Scoggin substantially teaches the invention as claimed.
However Scoggin does not teach the indicator is configured to alert a user when a fuse is blown.
Goyal teaches the indicator is configured to alert a user when a fuse is blown (see col. 6, lines 23-25).  Using the teachings of Goyal to modify Scoggin to arrive at the results of claim 3 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Goyal in order to allow the user to easily determine the status of the electrical circuit of the coupling device.
In reference to claim  4, Scoggin substantially teaches the invention as claimed.
However Scoggin does not teach wherein the first indicator and the second indicator are LED lights.
Goyal teaches the indicator is an LED light (see col. 6, lines 23-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Goyal in order to allow the user to easily determine the status of the electrical circuit of the coupling device.
In reference to claim  5, Scoggin substantially teaches the invention as claimed.
However Scoggin does not teach wherein the first indicator and the second indicator are red LED lights.
It would have been obvious to one of ordinary skill in the art to make the LED light red, therefore this modifying Scoggin to arrive at the results of claim 5 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the LED light red in order to color code the status indicator to allow the user to easily determine the status of the electrical circuit of the coupling device.


Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scoggin et al. US 6784783 B2
In reference to claim  10, Scoggin substantially teaches the invention as claimed.
However Scoggin does not teach further comprising: a third recess defined in the coupling device, wherein the third recess is configured to receive a third component selected from the group consisting of a fuse or a jumper, wherein the third recess is closed when the third component is received in the third recess, wherein, when the third recess is closed, the third component forms part of a third electrical circuit with the third primary pin.
  It has been held that a mere duplication of essential working parts of a device involves only routine skill in the art.  Duplicating the parts of Scoggin to arrive at the results of claim 10 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the parts of Scoggin to expand the operability of the coupling device by increasing the number of connection it can make.
In reference to claim  11, Scoggin substantially teaches the invention as claimed.
However Scoggin does not teach further comprising: a fourth recess defined in the coupling device, wherein the fourth recess is configured to receive a fourth component selected from the group consisting of a fuse or a jumper, wherein the fourth recess is closed when the fourth component is received in the fourth recess, wherein, when the fourth recess is closed, the fourth component forms part of a fourth electrical circuit with the fourth primary pin.  
  It has been held that a mere duplication of essential working parts of a device involves only routine skill in the art.  Duplicating the parts of Scoggin to arrive at the results of claim 11 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the parts of Scoggin to expand the operability of the coupling device by increasing the number of connection it can make.


Allowable Subject Matter
Claims 6-9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         10/12/2022